DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 27 is objected to because of the following informalities:  
Claim 27 recites “the imaging device” in line 2.  It should be changed to “the visualization device”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-22, 25 and 27-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (US 2011/0248367 A1).

As to claim 21, Yang et al. discloses a visualization device (Fig.4: image sensor module), comprising:
an image sensor (Fig.4: image sensor 210);
a first end (Fig.2C: the end of the image sensor module close to surface 252 corresponds to the first end);
a second end opposite the first end (Fig.2C: the end of the image sensor module close to the surface 212 corresponds to the second end);
a lateral wall surface extending between the first end and the second end (Fig.4; [0043]: the sidewalls S of the image sensor 210, the first light blocking spacer 220, the lens layer 230, the second light blocking spacer 240 and the transparent cover plate 250, correspond to the claimed lateral wall surface), wherein lateral wall surfaces of the image sensor form portions of the lateral wall surface of the visualization device (As shown in Fig.4); and
a coating contacting the lateral wall surface of the visualization device (Fig.4; [0053]: fixing shell 270), wherein the coating includes an electrically-insulating layer (Fig.4; [0053]: thermosetting material 274) and a light-blocking layer (Fig.4; [0053]: opaque material layer 272), and wherein the coating contacts an entirety of the lateral wall surfaces of the image sensor (As shown in Fig.4).

As to claim 22, Yang et al. discloses the visualization device of claim 21, wherein the electrically-insulating layer is deposited on the lateral wall surface of the visualization device and the light-blocking layer is deposited on the electrically-insulating layer ([0053]: “the thermosetting material layer 274 may be formed first, and then the opaque material layer 272 is formed”).

As to claim 25, Yang et al. discloses the visualization device of claim 21, wherein the image sensor includes a distal surface and a proximal surface (Fig.2C: the surface 214 corresponds to the 

As to claim 27, Yang et al. discloses the visualization device of claim 21, further comprising at least one electrical contact (Fig.2C: conductive bumps B) on a proximal end of the imaging device (the end of the image sensor module close to the surface 212 corresponds to the claimed proximal end of the visualization device).

As to claim 28, Yang et al. discloses the visualization device of claim 27, wherein the at least one electrical contact is proximal of a proximalmost end of the lateral wall surface of the visualization device (In Fig.4, the left-most conductive bump B and the right-most conductive bump B correspond to the at least one electrical contact that is proximal of a proximalmost end of the lateral wall surface).

As to claim 29, Yang et al. discloses the visualization device of claim 21, wherein the image sensor forms a proximal end of the visualization device (See Fig.2C, the end of the image sensor module that is close to the surface 212 corresponds to the proximal end of the visualization device.  The image sensor 210 is disposed at the proximal end of the image sensor module).

As to claim 30, Yang et al. discloses the visualization device of claim 21, wherein the first end and the second end are free of the coating (Figs.2C, 3 and 4: the surface 252 and surface 212 are free of coating).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2011/0248367 A1) in view of Sasamoto et al. (US 2015/0257631 A1) and Tanaka (US 2012/0104529 A1).

As to claim 23, Yang et al. discloses the visualization device of claim 21.
Yang et al. fails to disclose wherein the electrically-insulating layer includes titanium dioxide, and wherein the light-blocking layer includes pure titanium.
However, Sasamoto et al. teaches electrically-insulating layer includes titanium dioxide ([0022]: titanium dioxide is mixed in the thermosetting resin); and Tanaka teaches that light-blocking layer includes pure titanium ([0231]: a light-shielding film 54 containing a black titanium pigment).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang et al. with the teaching of Sasamoto et al. and Tanaka to includes titanium dioxide in the electrically-insulating layer and include pure titanium in the light-blocking layer, since titanium has excellent light-shielding property, dispensability, and storage stability, and titanium dioxide has extremely high resistivity, nontoxic nature, chemical stability, and commercial availability at a low cost.

As to claim 24, Yang et al. in view of Sasamoto et al. and Tanaka discloses the visualization device of claim 23, wherein the electrically-insulting layer including titanium dioxide is deposited on the lateral wall surface of the visualization device, and the light-blocking layer including pure titanium is deposited on the electrically-insulating layer (Yang et al. discloses that the thermosetting material layer (corresponding to electrically-insulating) may be formed on the sidewalls first, and then the opaque material layer (corresponding to light-blocking layer) is formed on the thermosetting material layer, see para [0053].  On the other hand, Sasamoto et al. teaches the electrically-insulating layer includes titanium dioxide, and Tanaka teaches the light-blocking layer includes titanium.  Therefore, the combination of Yang et al., Sasamoto et al. and Tanaka teaches the claimed limitations).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiung et al. (US 2010/0006965 A1, cited by applicant) in view of Yang et al. (US 2011/0248367 A1).

As to claim 21, Shiung et al. discloses a visualization device (Fig.3A: electronic device package), comprising:
an image sensor (Fig.3A: image sensor chip 111);
a first end (Fig.3A: the top side of the encapsulation 125 where aperture 135 is located, corresponds to the first end in the claim);
a second end opposite the first end (Fig.3A: the bottom side of the encapsulation 125 where image sensor array chip 110 is located, corresponds to the second end in the claim);
a lateral wall surface extending between the first end and the second end (Fig.3A; [0025]: the outer surface of the encapsulation 125 corresponds to the lateral wall surface); and
a coating (Fig.3A: electromagnetic absorption layer 140a and partial electromagnetic reflection layer 150) contacting the lateral wall surface of the visualization device ([0025]: “the electromagnetic absorption layer 140a is disposed on an outer surface of the encapsulation 125”), wherein the coating includes an electrically-insulating layer (Fig.3A: electromagnetic absorption layer 140a) and a light-blocking layer (Fig.3A: partial electromagnetic reflection layer 150).

Shiung et al. fails to disclose wherein lateral wall surfaces of the image sensor form portions of the lateral wall surface of the visualization device; and wherein the coating contacts an entirety of the lateral wall surfaces of the image sensor.
However, Yang et al. teaches wherein lateral wall surfaces of the image sensor form portions of the lateral wall surface of the visualization device; and wherein the coating contacts an entirety of the lateral wall surfaces of the image sensor (See Fig.4).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiung et al. with the teaching of Yang et al. to have lateral wall surfaces of the image sensor form portions of the lateral wall surface of the visualization device, and wherein the coating contacts an entirety of the lateral wall surfaces of the image sensor, so as enhance the bonding strength between the image sensor and the spacer/lens module, and prevent displacement of the image sensor and the spacer/lens module, thereby preventing decrease of image quality and damage of the image sensor module ([0006]).  

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiung et al. (US 2010/0006965 A1, cited by applicant) and Yang et al. (US 2011/0248367 A1) as applied to claim 21 above, and further in view of Lee (US 2008/0283887 A1) and Cole (US 2007/0120214 A1).

As to claim 26, Shiung et al. in view of Yang et al. discloses the visualization device of claim 21.
The above combination fails to disclose wherein a thickness of the coating is between 500 angstroms and 10,000 angstroms.
However, Lee teaches an insulating layer may have a thickness of about 1,000 angstroms ([0027]).  On the other hand, Cole teaches a light shielding layer may have a thickness about 100 angstroms to about 3,000 angstroms ([0072]).  Thus, the total thickness of the coating would be between 1,100 angstroms and 4,000 angstroms, which falls within the claimed thickness range.
Therefore, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Shiung et al. and Yang et al. with the teaching of Lee and Cole to have a thickness of the coating between 500 angstroms and 10,000 angstroms, so as to perform its function of electrically insulating and light shielding while keeping the device as compact as possible.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiung et al. (US 2010/0006965 A1, cited by applicant) in view of Lee (US 2008/0283887 A1) and Cole (US 2007/0120214 A1).

As to claim 31, Shiung et al. discloses a visualization device (Fig.3A: electronic device package), comprising:
an image sensor (Fig.3A: image sensor chip 111);
a first end (Fig.3A: the top side of the encapsulation 125 where aperture 135 is located, corresponds to the first end in the claim);
a second end opposite the first end (Fig.3A: the bottom side of the encapsulation 125 where image sensor array chip 110 is located, corresponds to the second end in the claim);
a lateral wall surface extending between the first end and the second end (Fig.3A; [0025]: the outer surface of the encapsulation 125 corresponds to the lateral wall surface); and
a coating (Fig.3A: electromagnetic absorption layer 140a and partial electromagnetic reflection layer 150) contacting the lateral wall surface ([0025]: “the electromagnetic absorption layer 140a is disposed on an outer surface of the encapsulation 125”), wherein the coating includes an electrically-insulating layer (Fig.3A: electromagnetic absorption layer 140a) and a light-blocking layer (Fig.3A: partial electromagnetic reflection layer 150).
Shiung et al. fails to disclose wherein a thickness of the coating is approximately 500 angstroms to approximately 10,000 angstroms.
However, Lee teaches an insulating layer may have a thickness of about 1,000 angstroms ([0027]).  On the other hand, Cole teaches a light shielding layer may have a thickness about 100 angstroms to about 3,000 angstroms ([0072]).  Thus, the total thickness of the coating would be approximately 1,100 angstroms to approximately 4,000 angstroms, which falls within the claimed thickness range.
Therefore, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiung et al. with the teaching of Lee and Cole to have a thickness of the coating being approximately 500 angstroms to approximately 10,000 angstroms, so as to perform its function of electrically insulating and light shielding while keeping the device as compact as possible.

As to claim 32, Shiung et al. in view of Lee and Cole discloses the visualization device of claim 31, further comprising at least one electrical contact (Shiung et al.: Fig.3A: ball grids 118) on a proximal end of the image sensor (the bottom side of the image sensor chip 111 corresponds to the claimed proximal end of the visualization device).

As to claim 33, Shiung et al. in view of Lee and Cole discloses the visualization device of claim 31, wherein the image sensor forms a proximal end of the visualization device (Shiung et al.: See Fig.3A, the bottom side of the electronic device package corresponds to the proximal end of the visualization device.  The image sensor chip 111 is disposed at the proximal end of the electronic device package).

As to claim 36, Shiung et al. in view of Lee and Cole discloses the visualization device of claim 31, wherein the image sensor includes a distal surface and a proximal surface (Shiung et al.: Fig.3A: the top surface of the image sensor chip 111 corresponds to the claimed distal surface, and the bottom surface of the image sensor chip 111 corresponds to the claimed proximal surface), and wherein the distal surface and the proximal surface are free from the coating (As shown in Fig.3A, the top and bottom surfaces of the image sensor chip 111 are free of coating).

Claims 34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiung et al. (US 2010/0006965 A1, cited by applicant), Lee (US 2008/0283887 A1) and Cole (US 2007/0120214 A1) as applied to claim 31 above, and further in view of Sasamoto et al. (US 2015/0257631 A1) and Tanaka (US 2012/0104529 A1).

As to claim 34, Shiung et al. in view of Lee and Cole discloses the visualization device of claim 31. 
The above combination fails to disclose wherein the electrically-insulating layer includes titanium dioxide, and wherein the light-blocking layer includes pure titanium.
However, Sasamoto et al. teaches electrically-insulating layer includes titanium dioxide ([0022]: titanium dioxide is mixed in the thermosetting resin); and Tanaka teaches that light-blocking layer includes pure titanium ([0231]: a light-shielding film 54 containing a black titanium pigment).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shiung et al., Lee and Cole with the teaching of Sasamoto et al. and Tanaka to includes titanium dioxide in the electrically-insulating layer and include pure titanium in the light-blocking layer, since titanium has excellent light-shielding property, dispensability, and storage stability, and titanium dioxide has extremely high resistivity, nontoxic nature, chemical stability, and commercial availability at a low cost.

As to claim 35, Shiung et al. in view of Lee, Cole, Sasamoto et al. and Tanaka discloses the visualization device of claim 34, wherein the electrically-insulting layer including titanium dioxide is deposited on the lateral wall surface, and the light-blocking layer including pure titanium is deposited on the electrically-insulating layer (Shiung et al. discloses that the electromagnetic absorption layer 140a (corresponding to electrically-insulating) being the inner layer, and the partial electromagnetic reflection layer 150 (corresponding to light-blocking layer) being the outer layer, see Fig.3A.  On the other hand, Sasamoto et al. teaches the electrically-insulating layer includes titanium dioxide, and Tanaka teaches the light-blocking layer includes titanium.  Therefore, the combination of Shiung et al., Sasamoto et al. and Tanaka teaches the claimed limitations).

Claims 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiung et al. (US 2010/0006965 A1, cited by applicant) in view of Yang et al. (US 2011/0248367 A1), Lee (US 2008/0283887 A1) and Cole (US 2007/0120214 A1).

As to claim 37, Shiung et al. discloses a visualization device (Fig.3A: electronic device package), comprising:
an image sensor (Fig.3A: image sensor chip 111);
a first end (Fig.3A: the top side of the encapsulation 125 where aperture 135 is located, corresponds to the first end in the claim);
a second end opposite the first end (Fig.3A: the bottom side of the encapsulation 125 where image sensor array chip 110 is located, corresponds to the second end in the claim); and
a coating (Fig.3A: electromagnetic absorption layer 140a and partial electromagnetic reflection layer 150), wherein the coating includes an electrically-insulating layer (Fig.3A: electromagnetic absorption layer 140a) and a light-blocking layer (Fig.3A: partial electromagnetic reflection layer 150).
Shiung et al. fails to disclose the coating contacting an entirety of a lateral wall surface of the image sensor, wherein a thickness of the coating is approximately 500 angstroms to approximately 10,000 angstroms.
However, Yang et al. teaches coating contacts an entirety of a lateral wall surface of the image sensor (See Fig.4: the coating contacts the entirety of the sidewall S of the image sensor).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiung et al. with the teaching of Yang et al. to have the coating contacts an entirety of a lateral wall surfaces of the image sensor, so as enhance the bonding strength between the image sensor and the spacer/lens module, and prevent displacement of the image sensor and the spacer/lens module, thereby preventing decrease of image quality and damage of the image sensor module ([0006]).
The combination of Shiung et al. and Yang et al. fails to disclose wherein a thickness of the coating is approximately 500 angstroms to approximately 10,000 angstroms.
However, Lee teaches an insulating layer may have a thickness of about 1,000 angstroms ([0027]).  On the other hand, Cole teaches a light shielding layer may have a thickness about 100 angstroms to about 3,000 angstroms ([0072]).  Thus, the total thickness of the coating would be approximately 1,100 angstroms to approximately 4,000 angstroms, which falls within the claimed thickness range.
Therefore, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shiung et al. and Yang et al. with the teaching of Lee and Cole to have a thickness of the coating being approximately 500 angstroms to approximately 10,000 angstroms, so as to perform its function of electrically insulating and light shielding while keeping the device as compact as possible.

As to claim 38, Shiung et al. in view of Yang et al., Lee and Cole discloses the visualization device of claim 37.
The above combination fails to disclose wherein the coating further comprises at least one additional layer.
However, Yang et al. further teaches the coating further comprises at least one additional layer ([0054]: the fixing shell 270 is not limited to only have the opaque material layer 272 and the thermosetting material layer 274.  For example, the fixing shell 270 may have multiple material layers with different color, multiple material layers with different material and multiple material layer with different strength).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Shiung et al., Yang et al., Lee and Cole with the teaching of Yang et al. to make the coating comprise at least one additional layer, so as to enhance the functions of the coating according to practical requirement, for example, enhance the light shielding function, and enhance the bonding strength of the coating.

As to claim 39, Shiung et al. in view of Yang et al., Lee and Cole discloses the visualization device of claim 37, wherein the image sensor forms a proximal end of the visualization device (Shiung et al.: See Fig.3A, the bottom side of the electronic device package corresponds to the proximal end of the visualization device.  The image sensor chip 111 is disposed at the proximal end of the electronic device package).

As to claim 40, Shiung et al. in view of Yang et al., Lee and Cole discloses the visualization device of claim 37, wherein the image sensor includes a distal surface and a proximal surface (Shiung et al.: Fig.3A: the top surface of the image sensor chip 111 corresponds to the claimed distal surface, and the bottom surface of the image sensor chip 111 corresponds to the claimed proximal surface), and wherein the distal surface and the proximal surface are free of the coating (As shown in Fig.3A, the top and bottom surfaces of the image sensor chip 111 are free of coating).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENZHEN WU/               Examiner, Art Unit 2696

/SINH TRAN/              Supervisory Patent Examiner, Art Unit 2696